COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jennifer Larkins Ruby v. Sealy Independent School District

Appellate case number:    01-17-00716-CV

Trial court case number: 2015V-0134

Trial court:              155th District Court of Austin County

        Appellant, Jennifer Larkins Ruby, has filed a request that we allow the district court clerk
to file the clerk’s record electronically. Because the clerk is required to file the record
electronically, the request is dismissed as moot. See TEX. R. APP. P. Appx. C, Rule 1.2 (“Unless
the clerk received permission from the appellate court to file the record in paper form, the clerk
must file the record electronically.”). Pro se parties may obtain records in active cases on compact
disk from the clerk of this Court. Requests may be made either in person or by letter.


       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: November 16, 2017